Citation Nr: 0034014	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-17 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for bilateral flat feet.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
At Law


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
1982.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 


REMAND

In a December 2000 letter, the veteran's then attorney 
contacted the Board to notify the Board that he was no longer 
the power of attorney for the veteran.  The letter may be 
accepted by the Board as a motion to withdraw services.  
However, the Board cannot rule on the motion at this time.  
The letter reflects that the veteran had opted to be 
represented by the American legion.  However, the letter does 
not reflect that a copy was sent to the appellant with a 
return receipt requested in compliance with the applicable 
regulations cited below.  Also, the record does not disclose 
any correspondence from the veteran regarding a request to 
change representation as required by the cited regulation, 
and it does not include any correspondence from the American 
Legion concerning this matter.

In general, the Board will not accept a request for 
representation more than 90 days after notice is sent to the 
veteran of the certification of the appeal, absent good 
cause.  38 C.F.R.§ 20.608 and § 20.1304.  Notice of the 
certification of the appeal was sent to the veteran in August 
1999, and the letter December 2000 letter was, thus, received 
more than 90 days after notice of the certification was sent 
to the veteran.  Since the case must be remanded anyway, this 
will provide an opportunity for both the current 
representative and the veteran to contact each other and 
clarify their intentions.  For the time being, however, the 
veteran's current representative remains recognized as such 
by the Board.  

In a March 1999 VA Form 9, the veteran indicated that he 
wanted a hearing Before the Board, marking boxes both for a 
hearing before the Board in Washington, D.C. and a hearing 
before the traveling section of the Board.  The veteran 
numbered his choices, suggesting a preference for a local 
hearing before the Board.  However, the veteran's VA Form 9 
is not clear in this respect.  The veteran has not been 
scheduled yet for any hearing before the Board, either in 
Washington, D.C., or at the local office.  Clarification of 
the veteran's desires and appropriate implementation of the 
veteran's wishes concerning a hearing request is required.  

The veteran claims that he has had flat feet since service.  
The claims file contains current medical evidence of flat 
feet, including a March 1999 entry which reflects an 
assessment of pes planus, greater on the left side than on 
the right side, and a December 1998 entry which reflects an 
impression of pes planus of the left foot.  

In October 1999, the veteran submitted additional evidence 
pertaining to his claim consisting of two articles.  The RO 
did not, thereafter, provide the veteran with a supplemental 
statement of the case.  This evidence is pertinent, and the 
veteran has not waived consideration of the evidence by the 
RO as a prerequisite to adjudication of the veteran's claim 
by the Board.  See 38 C.F.R. § 20.1304.

The claims file does not contain a separation examination, 
and the veteran appears to maintain that there are more 
service medical records to be obtained.  In a May 1999 
statement, the veteran indicated that he was treated at Fort 
Dix Hospital for flat feet in December 1982, and, in a July 
1999 VA Form 9, the veteran appears to have indicated that 
flat feet were identified during a December 1982 physical 
examination.  The RO does not appear to have made further 
inquiries concerning the possibility of additional service 
medical records in connection with the veteran's claim that 
additional service medical records are outstanding.  Any such 
records should be obtained and made part of the claims file.  

The veteran has not yet been afforded a VA examination to 
determine the nature and etiology of a current disorder.  
During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence which has not been obtained.  In 
keeping with the Act, the veteran should be afforded an 
examination for the purpose of ascertaining the nature and 
etiology of any current disorder, as well as any other 
required development. 

Finally, the RO denied service connection for a disorder of 
the knees and ankles secondary to pes planus in a March 1999 
rating decision.  The veteran submitted a notice of 
disagreement in May 1999 to that rating decision.  However, 
the RO has not yet provided the veteran with a statement of 
the case addressing service connection for a disorder of the 
knees and ankles.  See 38 C.F.R. § 19.26.  Although the Board 
in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has now made it clear that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet. App. 238 (1999).

Therefore, this case is REMANDED for the following 
development:

1.  The current representative and the 
veteran are to contact each other and 
clarify their intentions with respect to 
representation of the veteran in this 
case.  They are then to notify the RO of 
any change they wish to make.  Because 
this case is being remanded, the Board 
will abide by any change in 
representation the RO acknowledges.  

2.  The RO should contact the National 
Personnel Records Center and request any 
additional service medical personnel 
records not yet made a part of the claims 
file.  These should include, if 
available, a report of a separation 
examination and any additional records of 
treatment in December 1982 through Fort 
Dix Hospital in New Jersey.  

3.  The RO should contact the veteran and 
request clarification of the veteran's 
desires concerning a hearing before the 
Board.  Thereafter, unless the veteran 
indicates that he no longer desires to 
present testimony before the Board, the 
RO should schedule the veteran for a 
hearing before the Board, consistent with 
the veteran's wishes.  If the veteran 
does not respond to the RO's request for 
information, the veteran should be 
scheduled for a travel Board hearing.  

4.  The RO should schedule the veteran 
for an examination by an appropriate 
physician to ascertain the nature and 
etiology of any current disorder of the 
feet.  After reviewing the claims file, 
the examiner should indicate whether it 
is at least as likely as not that a 
current disorder of the feet, 
particularly pes planus, had its onset in 
service.  The claims file must be made 
available to the examiner for review.  

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  If the benefit sought is 
not granted, the appellant should be 
furnished a supplemental statement of the 
case and be afforded the appropriate time 
period to respond before the record is 
returned to the Board for further review.  

6.  With respect to the veteran's claims 
for service connection for disorders of 
the knees and ankles, the RO should take 
appropriate action, including issuance of 
a statement of the case, on the appeal 
initiated by the veteran from the rating 
decision which granted service connection 
for that disability and assigned an 
initial rating to that disability.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



